Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Limitations pertaining to “e) Multiplying the second volumetric MR image element-wise with the generated image of the region of interest ROI, obtaining a third volumetric MR image, which  corresponds only to the healthy hemisphere; copying the third volumetric MR image and inverting it on the X-axis, generating a mirror image of the third volumetric MR image, referred to as fourth volumetric MR image; and adding the third volumetric MR image element-wise with the fourth volumetric MR image, generating a fifth volumetric MR image; f) Multiplying the third PET image element-wise with the generated image of the region of interest ROI, generating a fourth PET image; copying the fourth PET image and inverting it on the X-axis, generating a mirror image of the fourth PET image, referred to as fifth PET image; and adding the fourth PET image element-wise with the fifth PET image, generating a sixth PET image; g) Calculating a second transformation matrix M2, necessary for deforming the fifth volumetric MR image to the volumetric MR template image to obtain a sixth volumetric MR image; h) Applying the transformation matrix M2 to the sixth PET image, obtaining the seventh PET image, which contains all the metabolic information of the patient's healthy hemisphere in the fourth PET image, adding element-wise to the fifth PET image in the space of the volumetric MR template image; i) Calculating a third transformation matrix M3, necessary for spatially deforming the second volumetric MR image to the fifth volumetric MR image; and j) Applying the transformation matrix M3 to the third PET image, obtaining the eighth PET image, and applying the transformation matrix M2 to the eighth PET image, obtaining a ninth PET image”, in conjunction with other limitations present in the independent claim(s), distinguish over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662